DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 04 May 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn.  
	In particular, the previous rejection of the claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 over Camunas-Soler et al has been obviated by the declaration under 37 CFR 1.130(a) filed 04 May 2022.
Claim Status
3. 	Claims 50, 51, 65, 69, 70, 91, and 109-117 are pending.
	Claim 91 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that in the reply of 12 August 2021, Applicant elected, without traverse, Group I.
Claims 50, 51, 65, 69, 70, and 109-117 read on the elected invention and have been examined herein. 
Claim Objections
4. Claims 50, 51, 65, 69, 70, and 109-117 are objected to because of the following informalities:  
Claim 50, and thereby dependent claims 51, 65, 69, 70, and 109-117, recite steps c) and d) two times, wherein the second recitations differ from the first recitations only in that they do not include a mark-up of the claim language. The second occurrence of steps c) and d) should be deleted. Appropriate correction is required.
Maintained / Modified Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 50, 51, 65, 69, 70, and 109-117 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. Claim 111 recites the correlation between the presence of a maternal mutation allele and a different paternal mutation allele and the occurrence of a fetus that is a carrier of / has a compound recessive disorder – i.e., “determining that if the fetus carries the maternal mutation allele and the paternal mutation allele the fetus carries a compound recessive disorder.” As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing a step of "comparing" an expected ratio and an actual ratio. Neither the specification nor the claims set forth a limiting definition for "comparing" and the claims do not set forth how comparing is accomplished. The broadest reasonable interpretation of the “comparing” step is that this step may be accomplished by critical thinking processes. Such “comparing” thereby encompasses only an abstract idea / process.
The claims also require at step b) determining a ratio of healthy to disease alleles for the fetus that would be expected for a fetus that is homozygous, or is heterozygous for a healthy allele or for a fetus that is homozygous or heterozygous for a diseased allele. This determining step does not require assaying the non-cellular fraction of the blood for the healthy and disease alleles. But rather only requires calculating what would be one or more of the recited expected ratios.
The claims as amended quantifying a total cell-free DNA (cfDNA). The claims do not indicate how this step is accomplished and the specification does not provide a limiting definition for how quantifying cfDNA is accomplished. As broadly recite, this step may be performed by reading information provided in a report regarding the amount of cfDNA or markers of cfDNA in a non-cellular blood fraction of a pregnant subject to thereby quantify the amount of cfDNA.  The determination of the quantity of cfDNA thereby includes only an abstract step / idea. 
New claim 116 requires determining a median distribution of SNPs and new claim 117 requires determining an error in the quantification of the fetal fraction. The claims as broadly recited encompass calculating median distributions and errors in quantification of the fetal fraction. The determining / calculating as broadly recited encompass processes that may be performed mentally.
As stated in MPEP 2106.04(a)(2) III “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation” and that “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.” 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of performing amplification assays are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The claims generically recite the non-patent-ineligible steps performing amplification-based assays. However, amplification-based assays were well-known, routine and conventional in the prior art. See, for example, Lun et al (Clinical Chemistry 2008. 54(10): 1664-1672) which teaches performing microfluidic digital PCR to amplify and detect fetal nucleic acids present in maternal plasma, particularly as indicative of the fraction of fetal cffDNA in maternal plasma (see, e.g., p. 1664 and p. 1665, col. 2 to p. 1666 col 1); Tsui et al (Blood. 2011. 117(13): 3684-3691), which teaches performing microfluidics digital PCR to amplify and detect fetal nucleic acids present in maternal blood (e.g., p. 3685), as well as Zimmerman et al (PGPUB 2013/0123120, see, e.g., “Single Gene Disease Screening” para [0550-0555], para [0175], [0235], [0337], [0348], [0411], [0477], and [0516]).) and Rava et al (PGPUB 2012/0214678), as discussed in detail below.
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
The response argues that the claims provide an improvement to a technology in that previous methods of prenatal testing required invasive technologies such as amniocentesis or chorionic villus sampling. It is argued that the present invention provides an improvement over prior art methods in that it provides reduced false positive and negative rates and simplifies the workflow as an initial maternal genotyping step “may not be needed.” It is argued that the claimed method integrates the judicial exception into a practical application.
These arguments have been fully considered but are not persuasive. As stated in MPEP 2106.04(d)(1) “One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field.” However, herein, the claimed method does not improve the function of a computer and does not improve another (different) technology or technical field. Secondly, the use of cfDNA in place of DNA obtained by amniocentesis or chorionic villus sampling to perform prenatal diagnosis is not new in the art and does not constitute an improvement to a computer or another technology. Regarding the argument that the Federal Circuit in CardioNet v. InfoBionic (2020) “emphasized that an improvement in accuracy to be an improvement that satisfies eligibility,” the fact pattern herein is distinct from that in CardioNet. Therein, it was the device itself that was found to be patent-eligible and not a method per se with an asserted improved accuracy.   In contrast, regarding the machine implemented methods, the Federal Circuit in CardioNet, LLC v. InfoBionic, Inc. (October 29 2021) stated “To qualify as “a patent-eligible improvement,” the invention must be directed to a specific improvement in the computer’s functionality, not simply to use of the computer “as a tool” to implement an abstract idea… Here, the invention falls into the latter category. It focuses on using a general-purpose computer to carry out the abstract idea of filtering data.” (p. 9). 
Regarding step 2B of the analysis, Applicant argues that the claimed combination of amplification steps (a)-(c) in claim 50 were not known and thereby not widely known as evidenced by the lack of anticipation rejection over the claims. It is argued that the cited Rava reference does not establish that the steps (a)-(c) were routine and conventional at the priority of the present application. It is argued that even if amplification reactions were known, this does not establish that the recited steps were well-known. 
These arguments have been fully considered but are not persuasive. The lack of a rejection under 35 U.S.C. 102 over the claims does not establish that the non-patent-ineligible elements recited in the claims were alone or in combination non-conventional.  As discussed in the above rejection, the quantifying of cfDNA in step (a) encompasses an abstract idea because this step as broadly recited may be accomplished by reading information in a report regarding the quantity of cfDNA or calculating the quantity of cfDNA using information provided in a report. If quantifying cfDNA is intended to include an active, laboratory process, this step is extra-solution activity since the quantity of the total cfDNA is not used in the remainder of the claim. As mere extra-solution activity, this step cannot be relied upon as adding something significantly more to the recited judicial exceptions. Regarding step b) of determining a ratio of healthy to disease alleles for the fetus that would be expected for a fetus that is homozygous, or is heterozygous for a healthy allele or for a fetus that is homozygous or heterozygous for a diseased allele. This determining step does not require assaying the non-cellular fraction of the blood for the healthy and disease alleles. But rather only requires calculating what would be one or more of the recited expected ratios.  It is maintained that the broadly recited remaining steps of genotyping 14 biallelic SNPs by performing an amplification assay and performing an amplification procedure to determine healthy and disease alleles of a single gene disorder were well-known, routine and conventional as evidenced by the cited prior art and cited teachings in the specification. Note that the claims do not require any specific non-conventional reagents to accomplish the amplifying step but merely require using any reagent / primers to accomplish the well-known, routine and conventional steps of amplifying alleles of a SNP.
Regarding the comparing step, the response argues that the inclusion of a mental process does not render a claim unpatent under §101. The response asserts “The Office has isolated this term and not considered it in context with other claim elements. Applicant submits this is a clear deviation from the methodology required by the PTO and courts.”
This argument is not persuasive. The rejection is not based on a single statement that the claims are patent-ineligible because they recite the term “comparing.” The patent-eligibility of the claims has been analyzed consistently with the Alice/Mayo two-part test provided by the Office at MPEP 2106. As stated in MPEP 2106.04:
Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above. The groupings of abstract ideas, and their relationship to the body of judicial precedent, are further discussed in MPEP § 2106.04(a)(2).
If the identified limitation(s) falls within at least one of the groupings of abstract ideas, it is reasonable to conclude that the claim recites an abstract idea in Step 2A Prong One.

As set forth in the rejection, the claims recite a step of “comparing” and neither the specification nor the claims define what is encompassed by “comparing.”  The broadest reasonable interpretation of the “comparing” step is that this step may be accomplished by critical thinking processes. Thereby, it is maintained that the “comparing” step encompasses only an abstract idea / process.
New Claim Rejections - 35 USC § 112(b)
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50, 51, 65, 69, 70 and 109-117 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 50, 51, 65, 69, 70 and 109-117 are indefinite over the recitation of “determining a ratio in the non-cellular fraction of healthy and disease alleles for the single gene disorder expected for a fetus that is heterozygous and/or a fetus that is homozygous for the healthy allele…” because it is not clear as to how the non-cellular fraction of the pregnant subject can be used to calculated the expected ratio, as compared to determining the actual ratio. The claims do not set forth any limitations or steps which result in determining an expected ratio and distinguishing between the expected ratio and the actual ratio when the non-cellular fraction of the blood is used to obtain both the expected and actual ratios.
Claim 116 is indefinite over the recitation of “determining the fetal fraction as a median distribution of SNPs.” This phrase is not defined in the specification or the claims and it is not clear as to what is encompassed by this phrase. The claims do not indicate how the median distribution of SNPs by itself determines or is an expression of the fetal fraction in the non-cellular fraction of the blood.
Claim 116 is further indefinite over the recitation that the SNPs are both homozygous for the pregnant subject and heterozygous for the fetus and also heterozygous for the pregnant subject and homozygous for the fetus because an individual SNP may not have these properties and it appears that the claims include determining the distribution of each SNP that has the properties of both (1) and (2).
New Claim Rejections - 35 USC § 112(a) – New Matter
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 117 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The disclosure as originally filed does not provide basis for new claim 117 and the recitation of a method that further comprises (any method or means) for determining any error in the quantification of the fetal fraction.
The response points to paras [0064] and [0107-0121] as providing support for new claim 117.
However, para [0064] states “Previous digital PCR studies have been limited in that they have not had large enough SNP panels to measure the fetal fraction in the general population, or have not had enough SNP measurements to estimate the error in measurement of fetal fraction.”
This disclosure does not provide support for the broad recitation of using any assay or any information to determine an error rate in the quantification of the fetal fraction.
Paras [0107-0121] include a disclosure of methods that measure the fraction of healthy and diseased alleles of a single gene disorder and evaluate the results by considering expected fractions of diseased / mutated and healthy alleles, as well as a determined fraction of fetal DNA in the cfDNA. 
Regarding X-linked single gene disorders, the specification at para [0121] states:

    PNG
    media_image1.png
    135
    675
    media_image1.png
    Greyscale

Regarding autosomal recessive single gene disorders, the specification at para [0125] states:

    PNG
    media_image2.png
    178
    650
    media_image2.png
    Greyscale


These disclosures of a specific formula for calculating the error in the measurement of the fetal fraction does not provide support for the broader concept recited in the claims of using any method / formula / information to calculate an error in the measurement of the fetal fraction in methods that determining the genotype of any single gene disorder.
New Claim Rejections - 35 USC § 112(a) - Enablement
8. Claim 115 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
New claim 115 recites that the method is one in which the maternal genotype at the single gene is not known.
In the reply of 04 May 2022, Applicant points to paragraphs [0065], [0067], [0070] and [0076] as providing support for new claim 115.
While the disclosure does provide literal basis for the recitation of a method in which the maternal genotype of the single gene associated with the single gene disorder is not known, the specification does not provide sufficient guidance as to how to practice the recited methods of determining the fetal genotype for a single gene disorder, including an X-linked disorder, autosomal recessive disorder, a compound heterozygous disorder and combinations thereof.
In each of the examples provided in the specification, the alleles of the single gene disorder for the mother were known, and this knowledge was used in the determination of the actual ratio of healthy to diseased alleles of the fetus compared to the expected ratio of healthy to diseased alleles of the fetus and the determination of the fetal fraction in the maternal non-cellular fraction of whole blood.
The specification exemplifies a method in which a panel of “47 high-variability SNPs” are used to calculate the fetal fraction (para [0065]). At para [0067], it is stated that “Overall, the use of a SNP panel instead of a single marker to measure fetal fraction may be used to (i) reduce false positive and negative rates, (ii) reduce sample dropout due to a lack of indicative markers, and (iii) simplify the workflow as an initial maternal genotyping step may not be needed.”
However, the specification does not exemplify any methods in which the maternal genotype is not required to be known in methods for determining the fetal genotype of a single gene disorder, particularly when only 14 biallelic SNPs of any frequency are used in the assays.
Nor does the specification provide sufficient guidance for performing the claimed methods in which the maternal genotype at the single gene is not known.
There is a high level of unpredictability in the art as exemplified by the teachings in the specification
For example, the specification states:
[0064]… Proof-of-concept studies with digital PCR have been conducted for a number of autosomal recessive and X-linked disorders, but a general method to perform noninvasive diagnosis of these conditions is not yet available. Previous digital PCR studies have been limited in that they have not had large enough SNP panels to measure the fetal fraction in the general population, or have not had enough SNP measurements to estimate the error in measurement of fetal fraction.
[0065] In the present disclosure these challenges have been addressed by developing a droplet digital PCR (ddPCR) protocol to diagnose autosomal and X-linked single gene disorders. This protocol may be applied directly to the maternal cell free DNA sample and may not require a separate maternal genotyping step. An accurate quantification of the fetal fraction can be achieved by targeting a panel of 47 high-variability SNPs, and the final measurement error in determining fetal genotype may be composed of roughly equal contributions from the error in fetal fraction and the Poisson error due to counting statistics. This method may enable the diagnosis of recessive single gene disorders, both when they are due to a mutation shared by both progenitors or to heterozygous compound mutations (when father and mother carry a different mutation affecting the same gene). In some cases, unambiguous results may be calculated for samples with a fetal fraction less than 3.6%.

However, again, no guidance is provided in the specification as to how to accomplish the recited methods without first determining the genotype of the mother for the single gene disorder. Additionally, the teachings in the specification appear to indicate that such a method may only be possible when performed using a panel of 47 higly-variable SNPs to quantify the fetal fraction and wherein the error in determining the fetal genotype is calculated based on “roughly equal contributions from the error in fetal fraction and the Poisson error due to counting statistic.”
Case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
Additionally, as set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions consisting of of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis." 

Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.
	

Modified / New Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 50, 51, 65, 69, and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al (Blood. 2011. 117(13): 3684-3691) in view of Rava et al (PGPUB 2012/0214678).
Tsui teaches methods for noninvasively detecting the risk of the single-gene disorder of hemophilia by performing a digital PCR assay using a maternal plasma sample to detect the presence of mutations correlated with the occurrence of hemophilia A or hemophilia B (p. 3685, col. 2, p. 3687, col. 1 and Figure 1). Tsui teaches calculating a ratio of diseased / mutant and wild type / healthy alleles for the single gene disorders (p. 3687, col. 1).  The method of Tsui is one that determines and compares an expected ratio and actual ratio of healthy and disease alleles for the X-linked single gene disorder (Figures 1, 2A and table 4). Tsui teaches that the total amount of cell-free DNA and the fetal fraction of cell-free DNA are calculated “using the previously described digital ZFY/X assay, which quantified the homologous ZFY and ZFX gene loci located on chromosomes Y and X, respectively” (p. 3683, col. 2). This assay determines the quantity of X and Y chromosome specific sequences.
Accordingly, Tsui et al teaches a method for diagnosing a single gene disorder in a fetus comprising quantifying total cfDNA and a fetal fraction of DNA in a plasma, non-cellular fraction of a whole blood sample by performing an amplification based assay and quantifying a ratio of healthy and disease alleles for a single gene disorder in the non-cellular fraction by performing an amplification-based procedure.
Tsui et al does not teach that the method that quantifies the fetal fraction of DNA in the maternal plasma sample comprises detecting 14 biallelic SNPs.
However, Rava teaches methods for determining the amount of cfDNA and the fetal fraction of cfDNA in a maternal plasma sample by performing an amplification-based SNP genotyping assay (e.g., para [0010], [0132], [0138], [0141], and [0143]). Rava teaches that 14, 15, 16, 17, 18, 19, 20, 25, 30, or 40 or more different polymorphic sites may be amplified to determine the fraction of fetal DNA in the maternal plasma sample (e.g., para [0108] and [0164]) and exemplifies methods wherein 28 different SNPs (i.e., 56 different alleles) are amplified and detected to determine the fetal cfDNA fraction in maternal plasma (para [0160]).
Rava states:
“[0131] The methods described herein enable the determination of the fraction of the minor fetal nucleic acid component in a sample comprising a mixture of fetal and maternal nucleic acids. In particular, the method enables the determination of the fraction of cfDNA contributed by a fetus to the mixture of fetal and maternal cfDNA in a maternal sample e.g. a plasma sample. The difference between the maternal and fetal fraction is determined by the relative contribution of a polymorphic allele derived from the fetal genome to the contribution of the corresponding polymorphic allele derived from the maternal genome. Polymorphic sequences can be used in conjunction with clinically-relevant diagnostic tests as a positive control for the presence of cfDNA in order to highlight false-negative or false-positive results stemming from low levels of cfDNA below the identification limit. The methods described are independent of the gender of the fetus, and are useful across a range of gestational ages.”

Rava teaches that the alleles of the SNPs are referred to as minor alleles and major alleles (para [0092]). Rava states:
“[0092]…For example, a particular nucleotide in a genome may be a T in some individuals and a C in other individuals…The alleles are often referred to as the A allele, often the major allele, and the B allele, often the minor allele. The genotypes may be AA (homozygous A), BB (homozygous B) or AB (heterozygous). Genotyping methods generally provide for identification of the sample as AA, BB or AB.”

Thus, Rava teaches methods for determining the fetal fraction of cfDNA in the maternal plasma sample by assaying for 14 or more biallelic SNPs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tsui so as to have determined the total amount of cfDNA and the fetal fraction of cfDNA using the amplification-based multiple SNP genotyping assay of Rava which comprises amplifying and assaying for the allele at 14 or more biallelic SNPs since Rava teaches that this is an effective method for determining the fetal fraction in maternal plasma and is advantageous over alternative methods in that it is independent of the gender of the fetus and can be used across a range of gestational ages. 
Regarding claim 51, Tsui teaches that the method is applicable to subjects at 11 weeks of gestation (see abstract), and thereby subjects in their 1st trimester of pregnancy, as well as subjects at weeks 18, 23, 28, 32, 34, 38 and 40 of gestation (see Table 1). 
Regarding claims 65 and 69, the method of Tsui is one in which the single gene disorder is the X-linked disorders of hemophilia A and hemophilia B (see abstract and p. 3685, col. 1).
Regarding claim 70, Tsui teaches that the method is performed using a plasma sample obtained from the blood of a pregnant subject obtained by centrifuging blood samples at 1600g for 10 minutes (p. 3685, col. 2). Thereby, the method of Tsui is one in which the whole blood of the pregnant subject is “debulked” to obtain the non-cellular fraction.
Response to Remarks:
	In the reply, it is argued that “The Office’s proposed motivation that Rava is reportedly “independent of the gender of the fetus,” is irrelevant in the context of Tsui, in which an X-linked trait is studied in a male fetus. Nothing in the two references cited suggest the desirability of any assay for a single gene disorders “independent of gender.” The Office is not permitted to look to Applicant’s disclosure for motivation.
The Office’s second proposed motivation, that Rava is reportedly “can be used across a
range of gestational ages,” is unclear.” 
	These arguments have been fully considered but are not persuasive. Rava specifically provides the motivation to use the methods disclosed therein as an alternative means for determining the fetal fraction in a maternal plasma sample. Rava states:
[0131] The methods described herein enable the determination of the fraction of the minor fetal nucleic acid component in a sample comprising a mixture of fetal and maternal nucleic acids. In particular, the method enables the determination of the fraction of cfDNA contributed by a fetus to the mixture of fetal and maternal cfDNA in a maternal sample e.g. a plasma sample. The difference between the maternal and fetal fraction is determined by the relative contribution of a polymorphic allele derived from the fetal genome to the contribution of the corresponding polymorphic allele derived from the maternal genome. Polymorphic sequences can be used in conjunction with clinically-relevant diagnostic tests as a positive control for the presence of cfDNA in order to highlight false-negative or false-positive results stemming from low levels of cfDNA below the identification limit. The methods described are independent of the gender of the fetus, and are useful across a range of gestational ages.
The response argues that Lum teaches that the ZFX/ZFY assay can be carried out during the first, second and third trimesters whereas Rava (para [0132]) teaches collecting blood during the first and second trimesters. It is asserted that the POSITA would not have considered Rava’s “more complicated and expensive method” to be an advantage.
However, Rava does not teach that the method cannot be performed during the 3rd trimester. The fact that Rava exemplifies methods in which the blood sample is collected during the first or second semesters does not negate the teachings of Rava that the method can be used across a range of gestational ages. It is maintained that it is not inventive to modify the method of Tsui so as to have used the alternative method of Rava for calculating the fetal fraction in the cfDNA. 
The response asserts that one would not have had a reasonable expectation of success of combining the methods of Tsui and Rava. 
These arguments have also been fully considered but are not persuasive. The ordinary artisan would have had a reasonable expectation of success of modifying the method of Tsui as set forth above, since Rava teaches the effectiveness of the methods disclosed therein for determining the fetal faction in cfDNA present in a maternal plasma sample. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art, and well within the skill of the art, at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. Note that an obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").  
New grounds of rejection:
10. Claim(s) 50, 51, 65, 69, 70, and 109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lun et al (PNAS. 2008. 105(50): 19920-19925 and Supporting Information pages 1-21) in view of Rava et al (PGPUB 2012/0214678).
Lun teaches methods for detecting the fetal genotype for the single-gene, autosomal recessive disorder of beta-thalassemia by performing a digital PCR assay using a maternal plasma sample to detect the presence of the CD41/42 (-CTTT) mutation or the hemoglobin E mutation on the HBB gene (e.g., abstract and Fig. 1). Lun teaches applying this assay to plasma samples of pregnant women who are heterozygous for a mutant allele (e.g., abstract and p. 19921, col. 1). Lun teaches that the methods therein comprise determining the total amount of cfDNA in the maternal plasma sample, determining the fetal fraction of cfDNA in the maternal plasma sample by performing an amplification assay, calculating an actual ratio of diseased (mutant) and wild type (healthy) alleles for the single gene disorder in the maternal plasma sample by performing an amplification assay, calculating an expected ratio of diseased (mutant) and wild type (healthy) alleles for the single gene disorders, and comparing the actual and expected ratios (p. 19921-19922, Supplemental Information p. 1 and Fig, 1).  
Lun teaches that in methods in which the fetus is a male, the fraction of fetal DNA in maternal plasma is determined by ZFY/X PCR-digital assays that measure actual male DNA fractional concentrations (p. 19922 and Supplemental Information p. 1).
Lun states “For this approach to be applicable to female fetuses also, we have shown that a SNP assay on PLAC4 (Table S11) and certainly other SNPs, could be used for fetal DNA quantification in informative fetal-maternal pairs (mother homozygous and fetus heterozygous). Future studies could explore the diagnostic performance of non-SPRT statistics or effects of increasing the stringency of the SPRT statistics” (p. 19924, col. 1).
Lun et al does not teach that the method that quantifies the fetal fraction of DNA in the maternal plasma sample comprises detecting 14 biallelic SNPs.
However, Rava teaches methods for determining the amount of cfDNA and the fetal fraction of cfDNA in a maternal plasma sample by performing an amplification-based SNP genotyping assay (e.g., para [0010], [0132], [0138], [0141], and [0143]). Rava teaches that 14, 15, 16, 17, 18, 19, 20, 25, 30, or 40 or more different polymorphic sites may be amplified to determine the fraction of fetal DNA in the maternal plasma sample (e.g., para [0108] and [0164]) and exemplifies methods wherein 28 different SNPs (i.e., 56 different alleles) are amplified and detected to determine the fetal cfDNA fraction in maternal plasma (para [0160]).
Rava states:
“[0131] The methods described herein enable the determination of the fraction of the minor fetal nucleic acid component in a sample comprising a mixture of fetal and maternal nucleic acids. In particular, the method enables the determination of the fraction of cfDNA contributed by a fetus to the mixture of fetal and maternal cfDNA in a maternal sample e.g. a plasma sample. The difference between the maternal and fetal fraction is determined by the relative contribution of a polymorphic allele derived from the fetal genome to the contribution of the corresponding polymorphic allele derived from the maternal genome. Polymorphic sequences can be used in conjunction with clinically-relevant diagnostic tests as a positive control for the presence of cfDNA in order to highlight false-negative or false-positive results stemming from low levels of cfDNA below the identification limit. The methods described are independent of the gender of the fetus, and are useful across a range of gestational ages.”

Rava teaches that the alleles of the SNPs are referred to as minor alleles and major alleles (para [0092]). Rava states:
“[0092]…For example, a particular nucleotide in a genome may be a T in some individuals and a C in other individuals…The alleles are often referred to as the A allele, often the major allele, and the B allele, often the minor allele. The genotypes may be AA (homozygous A), BB (homozygous B) or AB (heterozygous). Genotyping methods generally provide for identification of the sample as AA, BB or AB.”

Thus, Rava teaches methods for determining the fetal fraction of cfDNA in the maternal plasma sample by assaying for 14 or more biallelic SNPs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lun so as to have determined the total amount of cfDNA and the fetal fraction of cfDNA using the amplification-based multiple SNP genotyping assay of Rava which comprises amplifying and assaying for the allele at 14 or more biallelic SNPs since Rava teaches that this is an effective method for determining the total cfDNA and fetal fraction in maternal plasma and the method is independent of the gender of the fetus and can be used across a range of gestational ages. 
Regarding claim 51, Lun teaches applying the method to maternal samples collected from the second-trimester (median gestational age of 19 weeks, range 18-20 weeks – see, p. 19922, col. 1). 
Regarding claims 65, 69, and 109, the method of Lun is one in which the single gene disorder is the autosomal recessive disorder of beta-thalassemia (see abstract, p. 19921 and Supplemental Information p. 1).
Regarding claim 70, Lun teaches that the method is performed using a plasma sample obtained from the blood of a pregnant subject obtained by centrifuging blood samples at 1600 x g for 10 minutes, followed by transfer of the supernatants to polypropylene tubes and centrifugation at 16,000 x g for 10 minutes, after which plasma samples were transferred to clean polypropylene tubes (Supplemental Information p. 1). Thereby, the method of Lun is one in which the whole blood of the pregnant subject is “debulked” to obtain the non-cellular fraction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634